DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         MANILA LAKMAITREE,
                              Appellant,

                                    v.

                   21st MORTGAGE CORPORATION,
                             Appellee.

                             No. 4D17-1263

                             [March 7, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No.
CACE15011997.

   Brian Korte of Korte & Wortman, P.A., West Palm Beach, for appellant.

   Sonia Henriques McDowell of Quintairos, Prieto, Wood & Boyer, P.A.,
Orlando, for appellee.

PER CURIAM.

    After the court entered an involuntary dismissal against the lender for
failing to establish standing, the borrower requested an award of its
attorney’s fees and costs. The court denied the motion, and the borrower
appeals.

   This Court answered the question raised in this appeal in our en banc
opinion in Nationstar Mortgage LLC v. Glass, 219 So. 3d 896 (Fla. 4th DCA
2017). We subsequently addressed the issue in several cases, including
Christiana Tr., a Div. of Wilmington Sav. Fund Soc’y, FSB for Normandy
Mortgage Loan Tr., Series 2013-18 v. Rushlow, 231 So. 3d 558 (Fla. 4th
DCA 2017), and, more recently, Sabido v. Bank of New York Mellon, 4D16-
2944, 2018 WL 735950 (Fla. 4th DCA Feb. 7, 2018). Furthermore, our
sister districts have uniformly reached the same conclusion. Bank of N.Y.
Mellon Tr. Co. v. Fitzgerald, 215 So. 3d 116 (Fla. 3d DCA 2017); HFC
Collection Ctr., Inc. v. Alexander, 190 So. 3d 1114, 1116 (Fla. 5th DCA
2016).

   We reject the borrower’s argument that it is inequitable to apply these
decisions; and, regardless, this Court’s unanimous en banc decision is
binding on this panel. Therefore, the circuit court’s order is affirmed.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                   2